Electronically Filed
                                                   Supreme Court
                                                   SCWC-XX-XXXXXXX
                                                   11-OCT-2019
                                                   02:13 PM
                       SCWC-XX-XXXXXXX

         IN THE SUPREME COURT OF THE STATE OF HAWAII

       PL III, LLC, a Hawaii limited liability company;
  ARICK B. YANAGIHARA; MICHAEL H. NEKOBA; WILLIAM G. BOYLE;
   and ANITA MATSUZAKI, Petitioners/Plaintiffs-Counterclaim
                    Defendants-Appellants,
                             vs.

        PUU LANI RANCH CORP., a Hawaii corporation,
       Respondent/Defendant-Counterclaimant-Appellee,
                             and
 F. NEWELL BOHNETT, as Trustee under that certain unrecorded
  Revocable Living Trust Agreement dated July 29, 1981, made
   by F. Newell Bohnett, as Settlor; and F. NEWELL BOHNETT,
in his individual capacity, Respondents/Defendants-Appellees.


      PL III, LLC, a Hawaii limited liability company;
           ARICK B. YANAGIHARA; MICHAEL H. NEKOBA;
            WILLIAM G. BOYLE; and ANITA MATSUZAKI,
       Petitioners/Counterclaim Defendants-Appellees,
                             vs.

         PUU LANI RANCH CORP., a Hawaii corporation,
       Respondent/Defendant-Counterclaimant-Appellant,
                             and
  F. NEWELL BOHNETT, as Trustee under that certain unrecorded
   Revocable Living Trust Agreement dated July 29, 1981, made
    by F. Newell Bohnett, as Settlor; and F. NEWELL BOHNETT,
in his individual capacity, Respondents/Defendants-Appellants.


       CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
   (CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX, and CAAP-XX-XXXXXXX;
                     CIVIL NO. 11-1-433K)
        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Nakayama, Acting C.J., McKenna, Pollack, and Wilson, JJ., and
 Circuit Judge Somerville, in place of Recktenwald, C.J., recused)

          Petitioners/Plaintiffs-Counterclaim Defendants-

Appellants’ Application for Writ of Certiorari, filed on

September 3, 2019, is hereby rejected.

          DATED: Honolulu, Hawaii, October 11, 2019.

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson

                                 /s/ Rowena A. Somerville




                                2